Citation Nr: 1543876	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-16 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection for bilateral hearing loss is warranted.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 1968, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge and the Vietnam Service Medal with three Bronze Service Stars.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of background, the Board notes that the Veteran's service connection claim for bilateral hearing loss was originally denied in an October 1987 rating decision.  The Veteran was properly notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).


FINDINGS OF FACT

1.  The October 1987 rating decision denied service connection for bilateral hearing loss; the Veteran was properly notified of the adverse outcome in a November 1987 letter and he did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the October 1987 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for bilateral hearing loss.

3.  The Veteran was exposed to loud noise during combat service in Vietnam.

4.  The evidence shows that the Veteran's bilateral hearing loss is related to service.

5.  The evidence shows that the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The October 1987 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence has been received to reopen the service connection claim for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Bilateral Hearing Loss

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record that was previously considered at the time of the October 1987 rating decision included service treatment records.  The October 1987 rating decision denied the claim on the bases that no hearing loss was shown in service and that bilateral hearing loss was not related to service.

Additional evidence presented since the October 1987 rating decision includes several lay statements from members of the Veteran's family describing their observations as to the Veteran's long history of hearing loss, as well as a private medical nexus opinion that relates the Veteran's bilateral hearing loss to service.  Given that these lay statements and private medical opinion have not been previously considered and relate to an unestablished fact necessary to prove the claim (namely, the nexus element), the evidence is both new and material.  

Service Connection - Bilateral Hearing Loss

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With respect to service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran asserts that his bilateral hearing loss began during service and has continued since separation from service.  The Veteran's Form DD-214 reflected service in the Republic of Vietnam and a military occupational specialty (MOS) of infantry direct fire crewman.  According to an excerpt from a Department of Defense report on file, the likelihood of noise exposure occurring in this MOS was "highly probable."    

Audiometric testing conducted during the Veteran's April 2010 VA examination revealed puretone thresholds in decibels as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
30
30
50
60
55
94
LEFT
35
30
50
65
60
100

The examiner diagnosed bilateral sensorineural hearing loss.  She declined to relate hearing loss to service on the basis that the Veteran's hearing was within normal limits according to his separation examination report from October 1968.   

In a November 2010 private treatment note, Dr. M.L. of the A. Association of Otolaryngologists opined that the Veteran's sensorineural hearing loss was noise-induced and was likely related to military service.  In an accompanying November 2010 letter, Dr. M.L. recounted the history of military noise exposure as provided by the Veteran, and noted that he was not given hearing protection while in service.   

The Veteran has consistently asserted that he began experiencing hearing loss in service when he was exposed to loud noises on a daily basis during his combat duty in Vietnam, including from UH-1H (HUEY) helicopters transporting him to and from different combat missions, and from firing .45 caliber pistols in close quarters within the Viet Cong's mass tunnel system.  See, e.g., November 2012 statement.   

The Veteran's wife and children have submitted letters recounting the Veteran's long history of hearing loss.  The Veteran's wife, in particular, has been married to the Veteran for over 40 years, and in November 2011 she stated that they met when he returned from Vietnam, and that when they were first married he already had hearing loss.  

The Veteran is competent to report such symptoms as decreased hearing acuity that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the claimed injury is consistent with the circumstances of the Veteran's Vietnam service.  Thus, VA must presume the occurrence of the in-service acoustic trauma.  Indeed, according to the Department of Defense excerpt on file for the Veteran's MOS, the likelihood of noise exposure occurring was "highly probable."  Further, the medical evidence shows that the Veteran has been diagnosed with bilateral hearing loss for VA purposes.  See August 2012 VA audiologic examination report.   

Given that the Veteran has presented competent and credible lay reports from himself and from members of his family as to the onset of hearing loss in service that has continued since service, and given the positive nexus opinion provided by Dr. M.L. in November 2010 regarding this issue, service connection for bilateral hearing loss is warranted. 

Service Connection - Tinnitus

Although tinnitus is not specifically recorded in the service treatment records, the Veteran asserts that his tinnitus began during service and has continued since separation.  The Veteran's noise exposure while in combat service in Vietnam is conceded, as described above. 

The Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309.  As discussed above, VA must presume the occurrence of the in-service acoustic trauma as it is consistent with the circumstances of the Veteran's service in Vietnam.  The evidence shows that the Veteran has been diagnosed with tinnitus.

The Board finds that the Veteran is competent to report experiencing tinnitus since service, and that his account of consistently experiencing ringing in his ears since that time is credible.  The Board finds that the lack of documentation in the service treatment records is not sufficient to rebut the Veteran's competent and credible statements that his tinnitus became manifest during service.  Moreover, according to a November 2010 medical opinion from Dr. M.L. of the A. Association of Otolaryngologists, the Veteran's tinnitus was likely related to service.  

In light of the Veteran's in-service noise exposure, the credible history of tinnitus in service and since service, and the current diagnosis of tinnitus, as well as the positive nexus opinion provided by Dr. M.L. in November 2010, the Board finds that service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is reopened and granted. 

Service connection for tinnitus is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


